Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for “clutch” as seen in claim 1. The specification does not enable any person skilled in the art to which it pertains.  It isn’t clear to the examiner based on the specification what the function of the clutch is as the clutch is used in a transmission system with gears. In a gearless motor, it is unclear the function of the clutch. Dependent claims are rejection based on dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7 recites “a clutch”, renders the claim indefinite as it is unclear to the examiner how the clutch functions in the claim without gears in the electric vehicle. Dependent claims are rejection based on dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Calley et al. US publication no.: US 2011/0169365 in view of Ben-Ari US publication no.: US 2019/0351895 and Toliyat et al. US 2021/0336574

Regarding claims 1 and 17, Calley et al. teach, A drive system for a gearless electric vehicle, comprising: a battery (see battery, paragraph 63); a power converter coupled to the battery; and a motor (motor, paragraph 139) configured to receive power from the power converter, wherein the pole-phase modulation multiphase induction motor is configured to couple with a drivetrain of the gearless electric vehicle (see paragraph 141, where the electric vehicle is transmission less and hence doesn’t contain any gears). 
Calley et al. is silent on specifically teaching: 1) a power converter coupled to the battery; a pole-phase modulation multiphase induction motor; 2) wherein the pole-phase modulation multiphase induction motor is configured to couple with a drivetrain of the gearless electric vehicle via a clutch.
Toliyat et al. teach: 1) a power converter coupled to the battery (see inverter paragraph 55); a pole-phase modulation multiphase induction motor (see induction motor, figures 4a-4b).
In view of Toliyat et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the application as taught by Calley et al. to include; a power converter coupled to the battery; a pole-phase modulation multiphase induction motor, for the purpose of power conversion. 
Ben-ari teaches: wherein the pole-phase modulation multiphase induction motor is configured to couple with a drivetrain of the gearless electric vehicle via a clutch (see paragraph 260)
In view of Toliyat et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the application as taught by Calley et al. to include: wherein the pole-phase modulation multiphase induction motor is configured to couple with a drivetrain of the gearless electric vehicle via a clutch, for the purpose of providing power. 
Regarding claim 2, Toliyat et al. teach, the drive system of claim 1, wherein the multiphase induction motor comprises a nine-phase induction motor (see figures 4a-4b, paragraph 52).
Regarding claim 3, Toliyat et al. teach, the drive system of claim 2, wherein the nine-phase induction motor comprises a thirty-six slot nine-phase induction motor (see paragraph 51).
Regarding claim 4, Toliyat et al. teach, the drive system of claim 1, wherein the multiphase induction motor comprises a multilevel inverter (see paragraph 55).
Regarding claim 5, Toliyat et al. teach, the drive system of claim 4, wherein the multilevel inverter comprises a three-level inverter (see paragraph 55).
Regarding claim 6, Toliyat et al. teach, the drive system of claim 1, wherein the multiphase induction motor is configured to deliver a plurality of torques with a single stator winding (see paragraphs 42-45).
Regarding claim 7, Toliyat et al. teach, the drive system of claim 1, wherein the multiphase induction motor is configured to deliver a plurality of speeds with a single stator winding (see low/high speed, paragraph 4).
Regarding claim 8, Calley et al. teach, the drive system of claim 1, wherein the multiphase induction motor is configured to deliver power through a drivetrain that lacks a gearbox (see paragraph 141).
Regarding claim 9, Toliyat et al. teach, the drive system of claim 1, wherein the pole-phase modulation multiphase induction motor is configured to achieve uniform pole formation (see figures 4a-4b).
Regarding claim 10, Toliyat et al. teach, the drive system of claim 1, wherein the multiphase induction motor comprises a split winding (see figures 4a-4b).
Regarding claim 11, Toliyat et al. teach, the drive system of claim 10, wherein the multiphase induction motor comprises a four-stator winding (see figures 4a-4b, paragraphs 52-53).
Regarding claim 15, Toliyat et al. teach, the drive system of claim 1, wherein the multiphase induction motor is free from permanent magnets (See figures 4a-4c).
Regarding claim 16, Calley et al. as modified is silent on specifically teaching, the drive system of claim 1, wherein the multiphase induction motor is configured to operate at a 1:3 speed ratio.
However, Toliyat et al. teach plurality of torques and speed as seen in figures 6 and paragraph 4 and therefore it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date with the apparatus as taught by Toliyat et al. to include; wherein the multiphase induction motor is configured to operate at a 1:3 speed ratio, for the purpose of figuring optimum speed ratio. 
Regarding claim 18, Toliyat et al. teach, the gearless electric vehicle of claim 17, wherein the multiphase induction motor is configured to deliver a plurality of torques and a plurality of speeds with a single stator winding (see low/high speed and low/high torque, paragraph 4).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Calley et al. US publication no.: US 2011/0169365 in view of Ben-Ari US publication no.: US 2019/0351895 and Toliyat et al. US 2021/0336574 and further in view of Iwaji et al. US publication no.: US 2021/0328537. 
Regarding claim 12, Calley et al. as modified is silent on specifically teaching, the drive system of claim 1, further comprising: a controller, wherein the controller is configured to perform vector control of the multiphase induction motor using indirect field-oriented control.
Iwaji et al. teach: a controller (controller 1, figure 1), wherein the controller is configured to perform vector control of the multiphase induction motor using indirect field-oriented control (see paragraphs 46 and 70).
In view of Iwaji et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the application as taught by Calley et al. as modified to include: a controller, wherein the controller is configured to perform vector control of the multiphase induction motor using indirect field-oriented control, for the purpose of improving the control system. 
Regarding claim 13, Iwaji et al. teach, the drive system of claim 12, wherein the controller is configured to perform pulse width modulation to control the multiphase induction motor (see PWM 14, figure 1; paragraph 46).
Regarding claim 14, Iwaji et al. teach, the drive system of claim 13, wherein the pulse width modulation comprises a carrier phase shifted pulse width modulation (see paragraph 46).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Calley et al. US publication no.: US 2011/0169365 in view of Toliyat et al. US 2021/0336574 and further in view of Iwaji et al. US publication no.: US 2021/0328537. 
Regarding claim 19, Calley et al. teach, A machine for a drive system of gearless electric vehicle (see paragraphs 139 and 141, where the gearless electric vehicle is disclosed), comprising: 
Calley et al. is silent on specifically teaching: a pole-phase modulation multiphase induction motor, wherein the pole-phase modulation multiphase induction motor is configured to couple with a drivetrain; a multilevel inverter configured to deliver a plurality of voltages to the pole-phase modulation multiphase induction motor; and a controller, wherein the controller is configured to perform vector control of the multiphase induction motor using indirect field oriented control.
Toliyat et al. teach: a pole-phase modulation multiphase induction motor, wherein the pole-phase modulation multiphase induction motor is configured to couple with a drivetrain (see figures 4b-4c, paragraphs 51-53); a multilevel inverter configured to deliver a plurality of voltages to the pole-phase modulation multiphase induction motor (see paragraphs 6 and 55),
In view of Toliyat et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the application as taught by Calley et al. to include: a pole-phase modulation multiphase induction motor, wherein the pole-phase modulation multiphase induction motor is configured to couple with a drivetrain; a multilevel inverter configured to deliver a plurality of voltages to the pole-phase modulation multiphase induction motor, for the purpose of providing power. 
Iwaji et al. teach: a controller (controller 1, figure 1), wherein the controller is configured to perform vector control of the multiphase induction motor using indirect field-oriented control (see paragraphs 46 and 70).
In view of Iwaji et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the application as taught by Calley et al. to include: a controller, wherein the controller is configured to perform vector control of the multiphase induction motor using indirect field-oriented control, for the purpose of improving the control system. 
Regarding claim 20, Toliyat et al. teach, the machine of claim 19, wherein the machine is free from permanent magnets (see figures 4a-4c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846